Citation Nr: 1629419	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  11-27 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984, and from February 1985 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  That decision granted service for tinnitus and a residual scar under the jaw; reopened the claim for service connection for bilateral hearing impairment, but continued to deny the claim because the Veteran did not have a current hearing loss disability for VA purposes; and denied service connection for chronic sinusitis and breathing problems.  A decision on entitlement to service connection for irritable bowel syndrome was deferred, but service connection was granted later in a March 2011 rating decision.  

In October 2010, the Veteran filed a Notice of Disagreement regarding only the denial of service connection for hearing loss in his right ear.  The RO furnished the Veteran a Statement of the Case in September 2011, and the Veteran filed a Substantive Appeal (VA Form 9) in October 2011.  A Supplemental Statement of the Case was furnished by the RO in May 2014.  

It should be noted that the RO originally denied service connection for bilateral hearing loss in a rating decision dated in August 1998 because the Veteran's hearing impairment in his right ear existed prior to his entry into service and there was no objective evidence of worsening of his pre-existing condition in service to establish service connection by aggravation.  In addition, the Veteran failed to report for a scheduled VA examination.  Only service treatment records from the Veteran's first period of active duty service from August 1980 to August 1984 were considered in that decision.  As a result of the Veteran's failure to file a timely appeal with respect to that decision, the decision became final.  

Since the August 1998 rating decision, the Veteran has provided additional service department records that relate to his second period of active duty service.  In such an instance, where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement of new and material evidence.  38 C.F.R. § 3.156(c) (2015).  Therefore, the Board will proceed with the instant claim on a de novo basis, as opposed to a petition to reopen a previously denied claim for service connection for right ear hearing loss.  The Board has accordingly characterized the issue as reflected on the title page of this remand.

In March 2012, the Veteran testified at a hearing before a Veterans Law Judge (VLJ).  Because the VLJ who conducted the March 2012 hearing left the Board and the Veteran requested a new hearing in July 2014, a hearing was conducted before the undersigned VLJ in March 2016.  Transcripts of the hearings are associated with the claims file.  

This case was previously before the Board in December 2013 when it remanded the claim for a new VA examination.  The Board again remanded the case in August 2014 to schedule a new hearing before the Board.

In April 2016, the Veteran submitted a December 2010 private audiogram to support his claim without a waiver of his right to have this evidence initially considered by the RO.  In May 2016, however, the Veteran's representative waived the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds an addendum medical opinion is necessary in light of the new evidence submitted by the Veteran in April 2016.  

Background

On his April 1980 enlistment Report of Medical History, the Veteran checked that he did not have hearing loss.  The Veteran's enlistment examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
45
30
15

No diagnosis of hearing loss was noted on the entrance examination.  

In December 1983, the Veteran complained of pain, hearing loss, and ringing in the right ear.  The ear canals were occluded with cerumen.  After irritation, the tympanic membranes were intact and light reflexes were within normal limits.  The Veteran reported a one-week history of a recurrent loud environment.  An audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
30
20
  
The July 1984 examination at the Veteran's first release from active duty revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
45
35
15

Regarding the audiometric findings, it was written in the notes section of the examination report that there were no significant changes in hearing since entry into military service.  

With respect to the Veteran's second period of service, a December 1984 enlistment examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
35
15
10

In the summary of defects and diagnoses, a physician wrote "hearing loss [right] ear."  The Veteran checked on his enlistment history that he did not know whether he had hearing loss.  He also noted that he was taking Dristan for a cold.  A physician wrote in the notes section that the Veteran had a slight hearing loss in the right ear and a cold for two weeks.  

An August 1985 "Reference Audiogram" was performed due to "reference established following exposure in noise duties."  It was performed more than 
72-hours since the last noise exposure and no ear, nose, or throat problem was present at the time of the test.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
25
15

March 1986 audiological testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
20
20
15

An audiogram was repeated on April 7, 1986 and showed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
45
25
10

Testing was repeated two days later on April 9, 1986 and revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
20
30
15
15

A May 15, 1987 audiogram noted the following pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
35
20
5

Testing was repeated on May 29, 1987 and revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
35
15
5

A January 1988 re-enlistment physical examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
40
25
10

The Veteran denied hearing loss on his medical history.

A March 1989 audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
65
65
25
15

A November 1989 examination for drill instructor school showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
46
25
10

At separation from the Veteran's second period of service, an August 18, 1992 audiogram revealed the following pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Right
45
40
40
25
10

When compared to the August 1985 Reference Audiogram, it was noted that the Veteran had a significant threshold shift of 20 decibels or greater at 1000 Hertz.  The threshold shift was of 25 decibels.

Testing was repeated the next day, August 19, 1992, and showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Current
35
30
30
20
10

No significant threshold shift was shown when compared to the August 1985 Reference Audiogram. 

On his August 1992 separation Report of Medical History, the Veteran checked that he had hearing loss.  He also wrote that "I am right handed, therefore firing weapons over the [years] produced some hearing loss."  The pure tone thresholds, in decibels, as noted on the Veteran's separation examination, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
45
25
20

In the notes section, the Veteran acknowledged that "I understand that I have a STS [significant threshold shift] and wish to waive my rights while on active duty and will seek medical attention at the V.A. Hosp[ital]."  

At a January 2010 VA examination, the Veteran reported some hearing loss at night during sinus congestion.  He reported military noise exposure of various weapons, artillery, and explosions.  The Veteran's audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
20

The Veteran's Maryland CNC Test score was 100 percent.  The audiologist found that the Veteran did not have a hearing disability for VA purposes in the right ear.  

The Veteran submitted a December 2010 private audiogram in April 2016.  The audiogram is in chart form and showed air conduction unmasked testing in hearing thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
35
---
30

His reliability was evaluated as good to fair with a comment of "some false positives."  While a speech discrimination test was administered, it does not appear to have been the Maryland CNC Test.  Scores were 84 and 72 percent.  

At his March 2012 Board hearing, the Veteran testified that his service audiograms fluctuated based on the type of training he was doing at that time.  Although he was unable to pass the hearing test at discharge, he did not follow up with VA because he had to work.  He testified that he is right handed so his right ear was catching all of the noise from weapon fire.  He reported a previous private hearing examination arranged by the state.  

The Veteran was afforded a second VA examination in January 2014.  The examiner was unable to obtain valid test results in the Veteran's right ear due to inconsistencies in his responses.  His Maryland CNC Test score was 100 percent and considered an appropriate test.  

The Veteran was afforded a third VA examination in May 2014.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
25
25

The examiner found that the test results were valid.  The Veteran's Maryland CNC Test score was 96 percent.  The examiner found that there was not a permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency between 500 and 6000 Hertz for the right ear; however, the examiner did not list what reference threshold was used for comparison purposes.  The examiner found further that the Veteran's hearing loss was not considered disabling per VA regulations and that hearing loss did not exist prior to service.  Although the examiner noted that the Veteran's claims file was reviewed, there is not any reference to audiological testing performed during service.  

At his March 2016 Board hearing, the Veteran testified that his hearing loss only occurs when he is in a noisy environment.  Because he had not been in a noisy environment when he went to take the VA audiograms, the audiograms were not going to show his hearing loss.  It was alleged that his August 1992 separation examination showed hearing loss disability for VA purposes and that the Veteran should be granted service connection on the basis of that separation examination.  

Pre-existing Disability

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132, 1137 (West 2014).  The term "noted" denotes only such conditions that are recorded in the examination reports.  38 C.F.R. § 3.304(b)(1) (2015).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

When the level of hearing loss noted on an entrance examination, as shown by audiometer testing, meets VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385, that level of hearing loss would constitute a "defect, infirmity, or disorder" within the meaning of 38 U.S.C.A. § 1111, and thus would not entitle the veteran to the presumption of soundness.  See McKinney v. McDonald, 28 Vet. App. 15, 25-29 (2016).

With respect to the Veteran's first period of service, as noted above, the Veteran's April 1980 enlistment examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
45
30
15

These audiometric findings constitute a right ear hearing loss disability within VA standards.  38 C.F.R. § 3.385.  Therefore, the Veteran had a preexisting right ear hearing loss that was "noted" at the time of his April 1980 entrance examination.  Id; see also 38 C.F.R. § 3.304(b)(1).  

With respect to the Veteran's second period of service, a December 1984 enlistment examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
35
15
10

In the summary of defects and diagnoses, a service department examiner wrote "hearing loss [right] ear."  As such, a preexisting right ear hearing loss disability (within in VA standards) was again noted at the time of the Veteran's entrance examination in December 1984.

Having found that the Veteran's right ear hearing loss was noted upon entry into both of his periods of active duty service, he is not entitled to the presumption of soundness.  The inquiry then becomes whether the Veteran's preexisting right ear hearing loss was aggravated by service.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).

Whether a preexisting disorder underwent an increase in severity during service is determined based on evidence of the manifestations of the disorder before, during, and after service.  38 C.F.R. § 3.306 (2015).  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board notes that the May 2014 VA examiner found that there was not permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency between 500 and 6000 Hertz for the right ear.  However, the examiner did not list what reference threshold was used for comparison purposes, did not reference any audiological testing performed during service, and did not make a separate finding for each period of the Veteran's service.  Given the VA examiner's finding that the Veteran's right ear hearing loss was not considered disabling per VA regulations, it does not appear to the Board that the examiner carefully reviewed the service treatment records.

In view of the foregoing, the Board is of the opinion that a remand is necessary to obtain a medical opinion concerning whether the Veteran's preexisting right ear hearing loss increased in disability during either of his periods of service; and, if so, whether such increase in disability was due to the natural progress of that condition.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his right ear hearing loss.  The aid of the Veteran in securing any records adequately identified, to include provide necessary authorizations, should be enlisted, as needed.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should be documented in the claims file, and the Veteran should be notified.

2.  Return the Veteran's claims file to the VA examiner who prepared the May 2014 VA examination report to obtain an addendum opinion for the purpose of providing medical guidance on whether the Veteran's preexisting right ear hearing loss, which was noted upon service entry, increased in disability during either of his periods of service; and, if so, whether such increase in disability was due to the natural progress of that condition.  If the examiner who prepared the May 2014 VA examination report is unavailable, the opinion should be rendered by another appropriate medical professional.  The claims file and a copy of this Remand is to be made available to the reviewing examiner, and the examiner is asked to note in the addendum report that the claims file was reviewed.

After a thorough review of the claims file including all of the audiograms performed during service, which are set forth in the body of this Remand for the convenience of the examiner but are not meant as a substitute for an independent review of the Veteran's service treatment records, the examiner is asked to address the following inquiries:

(a) With respect to the Veteran's first period of service, commencing with the April 1980 enlistment examination through August 1984, did the Veteran's pre-existing right ear hearing loss disability, which was noted upon entry into service, increase in disability during that period of active duty service?  In answering this question, the examiner is asked to specify whether the Veteran sustained temporary or intermittent shifts in the level of his right ear hearing loss during that period of service; or, whether there was a permanent worsening of the underlying pathology of his right ear hearing loss due to that period service, resulting in any current disability.

If the Veteran's right ear hearing loss increased in disability during his first period of service, was that increase due the natural progress of that condition?

(b) With respect to the Veteran's second period of service commencing with the December 1984 enlistment examination through August 1992, did the Veteran's pre-existing right ear hearing loss disability, which was noted upon entry into service, increase in disability during that period of active duty service?  In answering this question, the examiner is asked to specify whether the Veteran sustained temporary or intermittent shifts in the level of his right ear hearing impairment during that period of service; or, whether there was a permanent worsening of the underlying pathology of his right ear hearing loss due to that period service, resulting in any current disability.

If the Veteran's right ear hearing loss increased in disability during his second period of service, was that increase due the natural progress of that condition?

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history before, during, and after each of his periods of service, and the relevant medical science as applicable to this case, which may reasonable explain the medical guidance in the study of this case.

3.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




